     Case 2:20-cv-08529-VBF-PLA Document 7 Filed 11/16/20 Page 1 of 7 Page ID #:131



 1                                                                             JS-6
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                           WESTERN DIVISION
11

12    ROBERT JOHN GARCIA,                           )   No. CV 20-08529-VBF (PLA)
                                                    )
13                          Petitioner,             )
                                                    )
14                     v.                           )   ORDER DISMISSING PETITION
                                                    )
15    THE (BPH) BOARD OF PAROLE                     )
      HEARINGS, et al.,                             )
16                                                  )
                            Respondents.            )
17                                                  )
18                                                       I
19                                              BACKGROUND
20           Robert John Garcia (“petitioner”) initiated this action on September 15, 2020, by filing a
21    Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254
22    (“Petition”). Petitioner is currently in custody pursuant to his 1973 conviction for first- and second-
23    degree murder (Cal. Penal Code § 187). (ECF No. 1).
24           After reviewing the Petition, the Magistrate Judge issued an Order to Show Cause (“OSC”)
25    on September 22, 2020. (ECF No. 4). In the OSC, the Magistrate Judge observed that, although
26    petitioner’s allegations in the Petition were to some extent unintelligible, several of petitioner’s
27    claims appear to attack his 1973 conviction, while other claims appear to challenge a parole
28    denial. In particular, the Magistrate Judge discerned the following claims: (1) the prosecutor
     Case 2:20-cv-08529-VBF-PLA Document 7 Filed 11/16/20 Page 2 of 7 Page ID #:132



 1    suppressed exculpatory evidence (ECF No. 1 at 26); (2) the trial court interfered with the jury’s

 2    deliberations (id. at 28); (3) petitioner was prosecuted again for the same offense after a mistrial
 3    (id.); (4) petitioner is suitable for parole as he no longer poses an unreasonable risk of threat to
 4    society if released (id. at 29); (5) the Board of Parole Hearings (“BPH”) holds “scam” proceedings,
 5    and has violated the California constitution (id. at 30); and (6) the BPH has exhibited bias against
 6    petitioner during his parole hearings (id. at 32). After noting petitioner’s history of prior federal
 7    habeas filings, the Magistrate Judge ordered petitioner to show cause why the Petition should not
 8    be dismissed because it contains claims that are either successive or are not cognizable on
 9    federal habeas review. (ECF No. 4).
10             On October 8, 2020, the Court received a filing from petitioner that is construed as his
11    response to the OSC.1 (ECF No. 5). The Magistrate Judge subsequently discharged the OSC.
12    (ECF No. 6).
13

14                                                         II
15                                                  DISCUSSION
16    A.       SUCCESSIVE CLAIMS
17             As noted in the OSC, petitioner has filed at least twenty-five habeas petitions in this Court, and
18    eight of those cases were dismissed as successive:
19             • Case No. CV 78-02414-LEW (T)
20             • Case No. CV 82-03612-LEW (T)
21             • Case No. CV 82-05235-LEW (T)
22             • Case No. CV 88-05459-RMT (T)
23             • Case No. CV 88-07657-RSWL (T)
24             • Case No. CV 90-04615-MRP (T)
25             • Case No. CV 93-00493-MRP (T)
26
           1
             Petitioner labeled this filing as a notice of appeal. However, because a notice of appeal
27    would be premature as judgment has not yet been entered in this matter, and because the filing
      addresses the issues raised in the OSC, the Court construes petitioner’s filing as his response
28
      to the OSC.

                                                           2
     Case 2:20-cv-08529-VBF-PLA Document 7 Filed 11/16/20 Page 3 of 7 Page ID #:133



 1          • Case No. CV 99-10514-MRP (T)

 2          • Case No. CV 99-13573-MRP (CT)

 3          • Case No. CV 00-00812-AHM (CT)

 4          • Case No. CV 00-02681-R (CT)

 5          • Case No. CV 00-04247-R (CT) (dismissed as successive)

 6          • Case No. CV 01-06503-HLH (CT)

 7          • Case No. CV 02-04205-AHS (CT) (dismissed as successive)

 8          • Case No. CV 02-04413-AHS (CT) (dismissed as successive)

 9          • Case No. CV 07-07459-AHS (CT)

10          • Case No. CV 11-07300-AHS (PLA)

11          • Case No. CV 12-00869-AHS (PLA)

12          • Case No. CV 13-07306-AHS (PLA)

13          • Case No. CV 14-04224-VBF (PLA) (dismissed as successive)

14          • Case No. CV 17-02705-VBF (PLA) (dismissed as successive)

15          • Case No. CV 17-06402-VBF (PLA) (dismissed as successive)

16          • Case No. CV 17-07952-VBF (PLA) (dismissed as successive)

17          • Case No. CV 18-03864-VBF (PLA) (dismissed as successive).

18    (See ECF No. 4 at 2-3; see also Case No. CV 18-03864, ECF No. 3 at 2-3).
19          Petitioner’s first petition attacking his 1973 conviction was filed in 1978 in Case No. CV
20    78-02414-LEW (T) (“1978 Petition”), and was denied on the merits. (See Case No. CV 00-04247-R
21    (CT), ECF No. 3). Years later, his petition in Case No. CV 00-04247-R (CT) was dismissed on April
22    25, 2000, as successive. (See Case No. CV 00-04247-R (CT), ECF Nos. 3, 4). Likewise, his
23    petitions in Case No. CV 02-04205-AHS (CT) and Case No. CV 02-04413-AHS (CT) were also
24    dismissed as successive, as were subsequent petitions filed in 2014, 2017, and 2018.
25          A federal habeas petition is successive if it raises claims that were or could have been
26    adjudicated on the merits in a previous petition. Cooper v. Calderon, 274 F.3d 1270, 1273 (9th
27    Cir. 2001) (per curiam). The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
28

                                                     3
     Case 2:20-cv-08529-VBF-PLA Document 7 Filed 11/16/20 Page 4 of 7 Page ID #:134



 1    provides that a claim presented in a second or successive federal habeas petition that was not

 2    presented in a prior petition shall be dismissed unless:

 3                    (A) the applicant shows that the claim relies on a new rule of
                      constitutional law, made retroactive to cases on collateral review by
 4                    the Supreme Court, that was previously unavailable; or
                      (B)(i) the factual predicate for the claim could not have been
 5                    discovered previously through the exercise of due diligence; and

 6                    (ii) the facts underlying the claim, if proven and viewed in light of the
                      evidence as a whole, would be sufficient to establish by clear and
 7                    convincing evidence that, but for constitutional error, no reasonable
                      factfinder would have found the applicant guilty of the underlying
 8                    offense.

 9    28 U.S.C. § 2244(b)(2)(A), (B).

10           Furthermore, “[b]efore a second or successive application . . . is filed in the district court,

11    the applicant shall move in the appropriate court of appeals for an order authorizing the district

12    court to consider the application.” 28 U.S.C. § 2244(b)(3)(A).

13           As noted above, the 1978 Petition challenged petitioner’s 1973 conviction and was

14    dismissed on the merits. Over a span of eighteen years, from 2000 to 2018, petitioner filed at

15    least eight additional petitions that attacked the same conviction and were dismissed as

16    successive (i.e., petitions filed in 2000, 2002, 2014, 2017, and 2018). Given these circumstances,
17    the Court finds that the instant Petition, to the extent it challenges the 1973 conviction, is also
18    successive. Petitioner’s response to the OSC contains no allegations or evidence to overcome
19    this finding.
20           Based on petitioner’s contentions in the instant Petition, there is no indication that he
21    satisfies any of the exceptions listed in 28 U.S.C. § 2244(b)(2)(A) or (B). Even if he were able to
22    qualify under § 2244(b)(2)(A) or (B), however, he would still be required to request and obtain
23    authorization from the Ninth Circuit before filing a successive petition. 28 U.S.C. § 2244(b)(3)(A);
24    Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007) (AEDPA requires
25    petitioner to receive authorization from the court of appeals before filing a second habeas petition).
26    Because there is no showing that petitioner has obtained such authorization from the Ninth Circuit,
27

28

                                                         4
     Case 2:20-cv-08529-VBF-PLA Document 7 Filed 11/16/20 Page 5 of 7 Page ID #:135



 1    the Court is without jurisdiction to entertain the successive claims in the instant Petition.2 See Burton,

 2    549 U.S. at 153; Cooper, 274 F.3d at 1274 (“‘When the AEDPA is in play, the district court may not,
 3    in the absence of proper authorization from the court of appeals, consider a second or successive
 4    habeas application.’”).
 5    B.       PAROLE CLAIMS
 6             Petitioner also asserts in the Petition that he is suitable for release on parole, but that the
 7    BPH is biased against him and has held “scam” parole proceedings. (See ECF No. 1 at 29-30,
 8    32). Petitioner fails to identify a particular parole decision he is challenging. In his response to
 9    the OSC, instead of following the directions of the Magistrate Judge and clarifying which, if any,
10    parole denial he disputes, petitioner states that “he has been continuously . . . denied . . . Parole
11    since he was received by the . . . California Department of Corrections . . . on November 3, 1973.”
12    (ECF No. 5 at 2).
13             To the extent petitioner seeks to attack any parole denial on the grounds the BPH was
14    biased and/or made an unsuitability finding that was not supported by the evidence, such claims
15    are foreclosed by the Supreme Court’s decision in Swarthout v. Cooke, 562 U.S. 216, 131 S.Ct.
16    859, 178 L.Ed.2d 732 (2011). There, the Court explained that a federal habeas court’s inquiry into
17    a parole denial is limited to determining whether the following procedural safeguards, as set forth
18    in Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 99 S.Ct. 2100, 60 L.Ed.2d
19    668 (1979), were satisfied: that the prisoner “was allowed an opportunity to be heard and was
20

21

22         2
               As petitioner has been repeatedly advised, if he wishes to make a
23    s u c c e s s i v e habeas application, he must file a “Motion for Order Authorizing District Court
      to Consider Second or Successive Petition Pursuant to 28 U.S.C. § 2244(b)(3)(A)” directly
24    with the Ninth Circuit Court of Appeals. Until the Ninth Circuit issues such an order, any
      direct or implied request for a second or successive petition for writ of habeas corpus is
25    barred by § 2244(b) and must be dismissed without prejudice to petitioner’s right to seek
      authorization from the Ninth Circuit to file the petition.
26             If petitioner obtains permission from the Ninth Circuit Court of Appeals to file a
27    successive petition, he should file a new petition for writ of habeas corpus. He should not
      file an amended petition in this action or use the case number from this action. If petitioner
28    files a new petition, the Court will give that petition a new case number.

                                                          5
     Case 2:20-cv-08529-VBF-PLA Document 7 Filed 11/16/20 Page 6 of 7 Page ID #:136



 1    provided a statement of the reasons why parole was denied.” Cooke, 562 U.S. at 220 (citing

 2    Greenholtz, 442 U.S. at 16).
 3           Cooke was “unequivocal in holding that if an inmate seeking parole [received the
 4    safeguards under Greenholtz], that should be the beginning and the end of the inquiry into
 5    whether the inmate received due process.” Pearson v. Muntz, 639 F.3d 1185, 1191 (9th Cir.
 6    2011) (quoting Cooke, 562 U.S. at 220) (internal quotations, alterations, and ellipsis omitted).
 7    Here, petitioner does not allege that, for any parole hearing, he was in any way deprived of the
 8    opportunity to speak and contest the evidence against him, or that he was not notified of the
 9    reasons why parole was denied. Under Cooke, the Court lacks the authority to evaluate claims
10    that exceed the scope of these minimal due process protections. Accordingly, petitioner’s
11    purported parole claims are not cognizable and cannot be considered on federal habeas review.
12

13                                                     III
14                                   CERTIFICATE OF APPEALABILITY
15           Under Rule 11(a) of the Rules Governing § 2254 Cases, a court must grant or deny a
16    certificate of appealability (“COA”) when entering a final order adverse to the petitioner. See also
17    28 U.S.C. § 2253(c).
18           A petitioner may not appeal a final order in a federal habeas corpus proceeding without
19    first obtaining a COA. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A COA may issue “only
20    if . . . [there is] a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
21    2253(c)(2). A “substantial showing . . . includes showing that reasonable jurists could debate
22    whether (or, for that matter, agree that) the petition should have been resolved in a different
23    manner or that the issues presented were ‘adequate to deserve encouragement to proceed
24    further.’” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000) (citation
25    omitted); see also Sassounian v. Roe, 230 F.3d 1097, 1101 (9th Cir. 2000). Thus, “[w]here a
26    district court has rejected the constitutional claims on the merits, . . . [t]he petitioner must
27    demonstrate that reasonable jurists would find the district court’s assessment of the constitutional
28

                                                       6
     Case 2:20-cv-08529-VBF-PLA Document 7 Filed 11/16/20 Page 7 of 7 Page ID #:137



 1    claims debatable or wrong.” Slack, 529 U.S. at 484. Additionally, “[w]hen the district court denies

 2    a habeas petition on procedural grounds without reaching the prisoner’s underlying constitutional

 3    claim, a COA should issue when . . . jurists of reason would find it debatable whether the petition

 4    states a valid claim of the denial of a constitutional right and that jurists of reason would find it

 5    debatable whether the district court was correct in its procedural ruling.” Id. at 484.
 6           The Court concludes that, for the reasons set forth supra, jurists of reason would agree that
 7    the Petition should be dismissed because it contains claims that are either successive or that are
 8    not cognizable on federal habeas review. Accordingly, a certificate of appealability is denied.
 9    Petitioner is advised that he may not appeal the denial of a COA, but he may ask the Ninth Circuit
10    Court of Appeals to issue a COA under Rule 22 of the Federal Rules of Appellate Procedure. See
11    Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.
12

13                                                     IV
14                                                  ORDER
15           IT IS THEREFORE ORDERED that the Petition is dismissed without prejudice to the
16    extent it contains claims that are successive, and with prejudice to the extent it contains claims
17    that are not cognizable on federal habeas review. A certificate of appealability is also denied.
18

19    DATED: November 16, 2020                                  /s/ Valerie Baker Fairbank
                                                        _____________________________________
20
                                                         HONORABLE VALERIE BAKER FAIRBANK
21                                                      SENIOR UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                       7
